Citation Nr: 1624658	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  13-01 912	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease and coronary artery disease, and to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service from December 1967 to July 1969.
This case comes before the Board of Veterans Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A January 2015 Board decision denied entitlement to service connection for a heart disorder.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  While this appeal was pending before the Court, in conjunction with the Veteran's attorney, the VA Office of General Counsel filed a Joint Motion for Remand (Joint Motion).  This Joint Motion petitioned the Court to vacate the January 2015 Board decision.  This Joint Motion was granted by the Court in April 2016, and the Veteran's heart disorder claim was remanded to the Board for action consistent with the terms of the Joint Motion.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The April 2016 Joint Motion explains that the Board had not procured the results of a November 2010 electrocardiogram (EKG) discussed in a January 2012 VA psychiatry note, and that the Board had failed to explain why procurement of those results was unnecessary in light of VA's duty to assist the Veteran in adjudication of his claim.  The decision also directed the Board to reexamine the evidence of record and seek additional claim development as necessary.

Accordingly, remand of the Veteran's heart disorder claim is necessary for collection of the November 2010 EKG results.  Additionally, the Veteran receives medical treatment for his heart disorder through the Miami VA Medical Center (VAMC).  However, a review of the claims file reveals that while there are Miami VAMC treatment records from January 2012 to November 2013 along with several pages of prescription and outpatient procedure history extending as far back as 1999, several treatment records from prior to January 2012 appear to be missing.  Additionally, it appears that the Veteran has been receiving treatment at the Miami VAMC since at least January 1997.  Accordingly, on remand, the AOJ should also collect all other outstanding VA treatment records relevant to the Veteran's heart disorder.

Finally, a review of the Veteran's October 2013 VA examination of the Veteran's heart reveals that the examination report specifically addresses psychiatry notes that reference a diagnosis of coronary artery disease.  The VA examiner concluded that the Veteran did not have coronary artery disease or ischemic heart disease, referencing a February 2011 cardiac workup and an August 2013 EKG.  However, the VA examiner did not discuss address the November 2010 EKG results.  

With regard to the provision of VA examinations, such examinations must be adequate to assist the Veteran in adjudication of his claim.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Id.  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Here, the Board finds that in the absence of a review of the January 2012 psychiatry note and the November 2010 EKG results, the basis for the examiner's rationale is not fully informed.  Accordingly, a supplemental opinion is necessary to address those treatment records.  Additionally, because the Veteran served in the Army in the Republic of Vietnam during the Vietnam Era during which time he received the Combat Infantryman Badge, and the AOJ has conceded herbicide exposure, if the examiner concludes that the Veteran has a heart disorder other than ischemic heart disease or coronary artery disease, this supplemental opinion should address etiology due to herbicide exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding Miami VAMC treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

a. In doing so, the AOJ is specifically directed to procure the November 2010 VA EKG consistent with VA's duty to assist and the terms of the April 2016 Joint Remand.

2. After procurement of the Veteran's outstanding VA treatment records, return the Veteran's claims file to the examiner who conducted the October 2013 heart disorder examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file including a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The Veteran's November 2010 VA EKG results.

ii. The Veteran's January 2012 psychiatry note referencing the above EKG.

c. The examiner must (i) identify all current cardiac diagnoses and specifically indicate whether the Veteran has ischemic heart disease and/or coronary artery disease; (ii) for any diagnosed cardiac disease other than ischemic heart disease and/or coronary artery disease, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such cardiac disorder began during active service, manifested within one year of service discharge, or is related to an incident in service, to include as directly due to herbicide exposure.  It is insufficient for the examiner to conclude that any diagnosed heart disorder other than ischemic heart disease and coronary artery disease is not directly related to herbicide exposure because it is not on the list of diseases and conditions presumptively related to herbicide exposure.

d. The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




